Exhibit 10.29


Aramark
Indemnification Agreement
THIS AGREEMENT is effective the __th day of _______, 20__, between Aramark, a
Delaware corporation (the “Company”), and [NAME] (“Indemnitee”), whose address
is _____________.
RECITALS
WHEREAS, it is essential to the Company to retain and attract as directors,
officers and other certain key employees the most capable persons available;
WHEREAS, Indemnitee is a member of the Board of Directors, a corporate officer
of the Company (a “Designated Officer”) or an employee of the Company designated
by the Board of Directors to have the benefit of this Agreement (a “Designated
Employee”) and in such capacity is performing a valuable service for the
Company;
WHEREAS, the By-laws of the Company provide for the indemnification of its
directors and officers to the full extent authorized or permitted by the
Delaware General Corporation Law (the “Corporate Statute”);
WHEREAS, the Corporate Statute specifically provides that it is not exclusive,
and thereby contemplates that contracts may be entered into between the Company
and the members of its Board of Directors, its officers or other employees which
provide for broader indemnification of such directors, officers and other
employees;
WHEREAS, developments with respect to the terms and availability of Directors
and Officers Liability Insurance (“D&O Insurance”) and with respect to the
application, amendment and enforcement of statutory, Certificate of
Incorporation and By-law indemnification provisions generally, have raised
questions concerning the availability of such insurance and if available, the
adequacy and reliability of the protection afforded to directors, Designated
Officers and Designated Employees thereby;
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service or continued service
to the Company in an effective manner and in part to provide Indemnitee with
specific contractual assurance that the indemnification protection provided by
the Company’s By-laws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such By-laws, change in the
composition of the Company’s Board of Directors, or acquisition transaction
relating to the Company), and in order to induce Indemnitee to provide or to
continue to provide services to the Company as a director, Designated Officer or
Designated Employee thereof, the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses and other costs to
Indemnitee to the full extent permitted by law and as set forth in this
Agreement.
NOW, THEREFORE, in consideration of the premises and of Indemnitee commencing or
continuing to serve the Company directly or, at its request, another enterprise
or entity, including,





--------------------------------------------------------------------------------

Exhibit 10.29


without limitation, any benefit plan, and intending to be legally bound hereby,
the parties hereby agree as follows:
AGREEMENT
1.
Certain Definitions.

(a) “Change of Control” shall mean (i) The acquisition by any individual entity
or group, within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, other than the Investor Groups and their Affiliates (the “Permitted
Holders”), directly or indirectly, of beneficial ownership of equity securities
of the Company representing more than 50% of the voting power of the
then-outstanding equity securities of the Company entitled to vote generally in
the election of directors (the “Company Voting Securities”); provided, however,
that for purposes of this subsection (i), the following shall not constitute a
Change of Control: (A) any acquisition by the Company or by any Sponsor
Stockholder, (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (C) any acquisition
by any Person pursuant to a transaction which complies with clauses (A) and (B)
of subsection (ii) below; or
(ii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company’s Voting Securities
immediately prior to such Business Combination beneficially own more than 50% of
the then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination in substantially the same proportion (relative to
each other) as their ownership immediately prior to such Business Combination of
the Company Voting Securities, and (B) no Person (excluding the Permitted
Holders) beneficially owns, directly or indirectly, more than a majority of the
combined voting power of the then-outstanding voting securities of such entity
except to the extent that such ownership of the Company existed prior to the
Business Combination.
Notwithstanding paragraphs (i) and (ii) above, in no event will a Change of
Control be deemed to occur if the Permitted Holders maintain a direct or
indirect Controlling Interest in the Company. A “Controlling Interest” in an
entity shall mean beneficial ownership of more than 50% of the voting power of
the outstanding equity securities of the entity.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Stockholders Agreement, dated January 26, 2007, as
amended, by and among the Company, ARAMARK Intermediate HoldCo Corporation, and
the stockholders named therein.
(b) “Expenses”: include attorneys’ fees and all other costs, travel expenses,
fees of experts, transcripts costs, filing fees, witness fees, telephone
charges, postage, delivery service fees, expenses and obligations of any nature
whatsoever paid or incurred in connection with investigating, defending,
prosecuting, being a witness in or participating in





--------------------------------------------------------------------------------

Exhibit 10.29


(including on appeal), or preparing to investigate, defend, prosecute, be a
witness in or participate in any claim, action, suit or proceeding or inquiry or
investigation, formal or informal, including, without limitations, any appeal
for which a claim for indemnification may be made hereunder.
(c) “Potential Change in Control”: shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any person or entity
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; or
(iii) the Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
(d) “Independent Counsel”: an attorney or a law firm (either being referred to
as a “person”) who is experienced in matters of corporate law and who shall not
have otherwise performed material services for the Company or Indemnitee within
the immediately preceding five years, other than services as Independent Counsel
hereunder and who shall not have performed services for any other party to the
proceeding giving rise to the claim for indemnification hereunder. Independent
Counsel shall not be any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement, nor shall Independent Counsel be any
person who has been sanctioned or censured for ethical violations of applicable
standards of professional conduct in the last five years.
(e) “Final Judgment”: a final (not interlocutory) judgment or other adjudication
of a court or arbitration or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Stockholders Agreement, dated January 26, 2007, as
amended, by and among the Company, ARAMARK Intermediate HoldCo Corporation, and
the stockholders named therein.
2.
Maintenance of Insurance; Limitations.

(a) The Company currently has in force and effect several policies of D&O
Insurance (collectively, the “Insurance Policy”). The Company agrees to furnish
a copy of the Insurance Policy to Indemnitee upon request. The Company agrees
that, so long as Indemnitee shall continue to serve as a director, or Designated
Officer of the Company (or shall at the request of the Company serve as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise) and thereafter so long as Indemnitee shall be subject to any
possible claim, or threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, investigative, formal or informal, by
reason of the fact that Indemnitee was a director or Designated Officer of the
Company (or served in any of said other capacities), the Company will, subject
to the limitations set forth in Section 2(b) hereof, endeavor to purchase and
maintain in effect for the benefit of Indemnitee one or





--------------------------------------------------------------------------------

Exhibit 10.29


more valid, binding and enforceable policy or policies of D&O Insurance
providing, in all respects, coverage at least comparable to that provided
pursuant to the Insurance Policy.
(b) The Company shall not be required to maintain the Insurance Policy or such
other policy or policies of D&O Insurance in effect if, in the sole business
judgment of the then Board of Directors of the Company, (i) such insurance is
not reasonably available, (ii) the premium cost for such insurance is
substantially disproportionate to the amount of coverage, or (iii) the coverage
provided by such insurance is so limited by exclusions that there is a
disproportionately insufficient benefit from such insurance.
3.
Indemnification of Indemnitee.

The Company agrees to hold harmless, indemnify and defend Indemnitee to the
fullest extent authorized or permitted by the provisions of the Corporate
Statute and to such greater extent as the Corporate Statute or other applicable
law may thereafter from time to time permit.
4.
Additional Indemnity.

(a) Subject to the exclusions set forth in Section 5 hereof, the Company further
agrees to hold harmless, indemnify and defend Indemnitee against any and all
reasonable Expenses, and all liability and loss including, without limitation,
judgments, excise taxes, penalties, fines and amounts paid or to be paid in
settlement, actually incurred by Indemnitee in connection with any threatened,
pending or completed claim, action, suit or proceeding, whether civil, criminal,
administrative, investigative, formal or informal (including an action by or in
the right of the Company) to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, Designated Officer,
Designated Employee or agent of the Company, or is or was serving or at any time
serves at the request of the Company as a director, officer, trustee, employee,
agent, fiduciary or “party in interest” (as defined in ERISA) of, or with
respect to, or the Company’s representative in, another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise.
(b) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of having served as a director, Designated Officer,
Designated Employee or agent of the Company or at the request of the Company as
a director, officer, trustee, employee, agent, fiduciary or “party in interest”
(as defined in ERISA) of, or with respect to, or the Company’s representative
in, another corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise, a witness in any proceeding to
which he is not a party, he shall be indemnified against all Expenses actual and
reasonably incurred by Indemnitee or on his behalf in connection therewith.
5.
Limitations on Indemnity.

(a) No indemnification pursuant to Section 3 or Section 4 hereof shall be paid
by the Company:





--------------------------------------------------------------------------------

Exhibit 10.29


(i) on account of remuneration paid to Indemnitee if it shall be determined by a
Final Judgment that such remuneration was in violation of law;
(ii) on account of any suit in which a Final Judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law; or
(iii) if a Final Judgment establishes that such indemnification is not lawful.
(b) The Company’s indemnification obligations under this Agreement shall be
reduced to the extent payment is made to or for the benefit of Indemnitee
pursuant to any D&O Insurance purchased and maintained by the Company.
(c) To the extent Indemnitee’s claim for indemnification under this Agreement
arises out of Indemnitee’s service at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise, the Company’s indemnification obligation hereunder shall be limited
to that amount required in excess of any indemnification and/or insurance
provided to Indemnitee by such other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise.
Indemnitee hereby also agrees that any indemnification obligation of the Company
under the Company’s certificate of incorporation or by-laws with respect to such
a claim shall also be subject to this limitation.
6.
Continuation of Indemnity.

All agreements and obligations of the Company contained herein shall continue
during the period Indemnitee is a director, Designated Officer and/or Designated
Employee of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any possible claim, or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative, formal or
informal, by reason of the fact that Indemnitee was a director, Designated
Officer, Designated Employee or agent of the Company or was serving in any other
capacity described in this Section 6.
7.
Notification and Defense of Claim.

Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this Agreement, notify the Company of the
commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability which it may have to Indemnitee. With respect to
any such action, suit or proceeding as to which Indemnitee notifies the Company
of the commencement thereof:
(a) the Company shall be entitled to participate therein at its own expense;





--------------------------------------------------------------------------------

Exhibit 10.29


(b) except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified shall be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ his own chosen counsel in such action, suit or proceeding but the fees
and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee, unless
(i) the employment of such counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such action, suit or proceeding or (iii) the Company shall not in
fact have employed its counsel to assume the defense of such action, in each of
which cases the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which Indemnitee shall have made the conclusion described in (ii) of this
Section 7(b); and
(c) the Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without the
Company’s written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty, equitable remedy or injunctive or
other relief or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold their consent to
any proposed settlement.
8.
Procedures for Determination of Entitlement to Indemnification.

(a) Initial Request. To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall promptly advise
the Board of Directors in writing that Indemnitee has requested indemnification.
(b) Method of Determination. If such a determination is required as a matter of
law as a condition to indemnification, a determination with respect to
Indemnitee’s entitlement to indemnification shall be made as follows:
(i) if a Change in Control has occurred, unless Indemnitee shall request in
writing that such determination be made in accordance with clause (ii) of this
Section 8(b), the determination shall be made by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee;
(ii) if a Change of Control has not occurred, the determination shall be made by
the Board of Directors by a majority vote of a quorum consisting of directors
who are not and were not a party to the action, suit or proceeding in respect of
which indemnification is sought by Indemnitee (“Disinterested Directors”). In
the event that a





--------------------------------------------------------------------------------

Exhibit 10.29


quorum of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, the determination shall be made by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee.
(c) Selection, Payment, Discharge of Independent Counsel. In the event the
determination of entitlement of indemnification is to be made by Independent
Counsel pursuant to Section 8(b) hereof, the Independent Counsel shall be
selected, paid, and discharged in the following manner:
(i) If a Change of Control has not occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected.
(ii) If a Change of Control has occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board of Directors, in which event clause (i) of this Section 8(c)
shall apply), and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected.
(iii) Following the initial selection described in clauses (i) and (ii) of this
Section 8(c), Indemnitee or the Company, as the case may be, may, within ten
(10) days after such written notice of selection has been received, deliver to
the other party a written objection to such selection. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1(d)
hereof, and the objection shall set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person so selected
shall act as Independent Counsel. If such written objection is made, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until a court has determined that such objection is without merit.
(iv) Either the Company or Indemnitee may petition a court of competent
jurisdiction if the parties have been unable to agree on the selection of
Independent Counsel within 20 days after receipt by the Company of a written
request for indemnification pursuant to Section 8(a) hereof. Such petition may
request a determination whether an objection to the party’s selection is without
merit and/or seek the appointment as Independent Counsel of a person selected by
the court or by such other person as the court shall designate. A person so
appointed shall act as Independent Counsel under Section 8(b) hereof.
(v) The Company shall pay any and all reasonable fees of Independent Counsel,
and the reasonable expenses incurred by such Independent Counsel, in connection
with acting pursuant to this Agreement, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 8(c), regardless of
the manner in which such Independent Counsel was selected or appointed.
(vi) Upon due commencement of any judicial proceeding pursuant to Section 11(b)
hereof, the Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).





--------------------------------------------------------------------------------

Exhibit 10.29


(d) Cooperation. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. If
a determination is made that Indemnitee is entitled to indemnification under
this Agreement (including if such indemnification is subject to Section 5(c)),
Indemnitee shall continue to provide the Company with such documentation and
information and to provide such other cooperation as the Company may reasonably
request. Any costs or expenses (including attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the Company shall be borne by the
Company and the Company hereby indemnifies and agrees to hold Indemnitee
harmless therefrom.
9.
Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.
(b) The termination of any action, suit or proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in accordance with any standard of conduct that may be a condition
to indemnification.
(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company. The provisions of this Section 9(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standards for
indemnification set forth in this Agreement.
(d) The knowledge and/or actions or failure to act of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.29


10.
Advance of Expenses, Judgments, Etc.

(a) The Expenses incurred by Indemnitee in defending any claim, action,
investigation, formal or informal, request for documents or information,
responding to any subpoena or other legal process, suit or proceeding pursuant
to which a claim for Indemnification may be applied for by Indemnitee pursuant
to this Agreement, shall be advanced by the Company at the request of
Indemnitee. Any judgments, fines or amounts to be paid in settlement shall also
be advanced by the Company to Indemnitee upon request.
(b) Prior to the advancement of Expenses by the Company pursuant to this Section
10, Indemnitee must, if required by law, provide an undertaking that if it shall
ultimately be determined in a Final Judgment that Indemnitee was not entitled to
be indemnified, or was not entitled to be fully indemnified, Indemnitee shall
promptly repay to the Company all amounts advanced or the appropriate portion
thereof so advanced.
11.
Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to commence or continue serving as a director, Designated
Officer and/or Designated Employee of the Company, and/or at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise, and acknowledges that Indemnitee is relying upon this
Agreement in commencing or continuing in such capacity.
(b) If (i) a determination is made that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an advancement of Expenses,
judgments, fines or amounts to be paid in settlement or other amounts pursuant
to Section 11 hereof is not made within 15 days after receipt by the Company of
a request therefor, (iii) a determination of entitlement to indemnification
pursuant to Section 8 hereof has not been made within 90 days after receipt by
the Company of the request therefor, or (iv) payment of indemnification is not
made within 10 days after a determination has been made that Indemnitee is
entitled to indemnification, then Indemnitee may bring an action against the
Company to recover the unpaid amount of the claim. In the event Indemnitee is
required to bring any action to enforce rights or to collect moneys due under
this Agreement, the Company shall reimburse Indemnitee for all of the
Indemnitee’s Expenses in bringing and pursuing such action, whether or not
Indemnitee is successful in such action, unless the court or other adjudicative
body determines that such action for enforcement brought by Indemnitee was
frivolous.
(c) In the event that a determination shall have been made pursuant to Section 8
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 11 shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. If a Change of Control shall
have occurred, in any judicial proceeding commenced pursuant to this Section 11
the Company shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.





--------------------------------------------------------------------------------

Exhibit 10.29


(d) If a determination shall have been made or deemed to have been made pursuant
to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced to enforce this Agreement, including a judicial proceeding
commenced pursuant to this Section 11, that the procedures and presumptions of
this Agreement are not valid, binding and enforceable or that there is not
sufficient consideration for this Agreement and shall stipulate in any such
court that the Company is bound by all the provisions of this Agreement.
12.
Establishment of Trust.

In the event of a Potential Change in Control other than a Potential Change in
Control approved by the Board of Directors of the Company prior to the Change in
Control or in the event of such a Change in Control that has been so approved,
if the Board determines in its discretion that this Section 12 should still
apply, the Company shall, upon written request by Indemnitee, create a trust for
the benefit of Indemnitee; and from time to time upon written request of
Indemnitee the Company shall fund such trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred, and any and all judgments, fines, penalties and settlement amount
actually paid or claimed, reasonably anticipated or proposed to be paid, in
connection with any pending or competed action, suit or proceeding pursuant to
which a claim for indemnification or advancement may be applied for by
Indemnitee pursuant to this Agreement. The amount or amounts to be deposited in
the trust pursuant to the foregoing funding obligation shall be determined by
Independent Counsel. The terms of the trust shall provide that upon a Change in
Control (i) the trust shall not be revoked or the principal thereof invaded,
without the written consent of Indemnitee, (ii) the trustee shall advance,
within 15 days after receipt of a request by Indemnitee, any and all Expenses,
judgments, fines or settlement amounts to Indemnitee for which funding has been
provided (and Indemnitee hereby agrees to reimburse the trust under the
circumstances under which Indemnitee would be required to reimburse the Company
under Section 10 hereof), (iii) the trust shall continue to be funded by the
Company in accordance with the funding obligations set forth above, (iv) the
trustee shall promptly pay to Indemnitee, from and to the extent such trust has
been funded, all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such trust shall revert to the Company upon a final determination by
Independent Counsel or a Final Judgment, as the case may be, that the Indemnitee
has been fully indemnified under the terms of this Agreement. The trustee shall
be an Independent Counsel or another independent person agreed upon by the
Company and the Indemnitee. Nothing in this Section 12 shall relieve the Company
of any of its obligations under this Agreement or under applicable law, the
Company’s Certificate of Incorporation or By-Laws. All income earned on the
assets held in the trust shall be reported as income by the Company for federal,
state, local and foreign tax purposes. Notwithstanding the





--------------------------------------------------------------------------------

Exhibit 10.29


foregoing, the Company shall have the right, in its sole discretion, in lieu of
creating and funding such trust, to purchase and maintain one or more bonds or
other forms of adequate security from an insurance company, surety company or
similar source reasonably acceptable to Indemnitee, for the amounts which it
would otherwise be required to place in trust pursuant to this Section 12.
13.
Other Rights and Remedies.

The indemnification and other rights provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled or
hereafter acquire under any provision of law, the Company’s Certificate of
Incorporation or By-laws, other agreement, vote of shareholders or directors or
otherwise, as to action in Indemnitee’s official capacity while occupying any of
the positions or having any of the relationships referred to in this Agreement,
and shall continue after Indemnitee has ceased to occupy such position or have
such relationship, respecting acts or omissions of Indemnitee while Indemnitee
occupied such position or had such relationship. No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by Indemnitee while
occupying any of the positions or having any of the relationships referred to in
this Agreement prior to such amendment, alteration or repeal.
14.
Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communications shall
have been directed, (ii) mailed by certified or registered mail with postage
prepaid, or by Federal Express or similar service providing receipt against
delivery, and (iii) telefaxed and received with a confirming copy received by
the method described in (ii) above and shall be deemed received on the earlier
of actual receipt or the third business day after the date on which it is so
mailed:
(a) if to Indemnitee, to the address set forth above or to such other address as
may be furnished to the Company by Indemnitee by notice similarly given; or
(b) if to the Company, to:
Aramark Holdings Corporation
2400 Market Street
Philadelphia, PA 19103-3041
Attn: Corporate Secretary
215-413-8808 (facsimile)
or to such other address as may be furnished to Indemnitee by the Company by
notice similarly given.
15.
Subrogation.

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee in
respect of such payment





--------------------------------------------------------------------------------

Exhibit 10.29


against one or more third parties (including without limitation D&O Insurance,
if applicable). Indemnitee shall execute all documents and instruments necessary
or desirable for such purpose, and shall do everything that may be reasonably
necessary to secure such rights at the Expense of the Company, including the
execution of such documents and instruments reasonably necessary or desirable to
enable the Company effectively to bring suit to enforce such rights.
16.
No Construction as Employment Agreement.

Nothing contained herein shall be construed as giving Indemnitee any right to be
retained as a director, officer or employee of the Company or in any capacity
with any other entity referred to in Section 6 hereof, or in the employ of the
Company or of any such other entity.
17.
Severability.

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.
18.
No Third Party Beneficiaries.

Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement other than any estate, heir, executor or
administrator of or other successor to Indemnitee.
19.
Governing Law; Binding Effect; Amendment, Termination, Assignment and Waiver.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.
(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by and against the parties hereto and their respective successors
and assigns (including without limitation any direct or indirect successor by
purchase, merger, consolidation or otherwise to all, substantially all, or a
substantial part, of the business and/or assets of the Company), and spouses,
heirs, and personal and legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.





--------------------------------------------------------------------------------

Exhibit 10.29


(c) No amendment, modification, termination, cancellation or assignment of this
Agreement shall be effective unless in writing signed by both parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless
executed in writing by the party making the waiver nor shall any such waiver
constitute a continuing waiver.
IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aramark
 
 
 
 
 
 
 
 
By:
 
 
[INDEMNITEE]
 
 
 
 






